Citation Nr: 1642313	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for bilateral hearing loss.

2.  Entitlement to an initial schedular
 rating in excess of 10 percent for tinnitus.

3.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321 (b).

4.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU), to include on an extraschedular basis for the period prior to March 31, 2011. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1945. 

These matters come, in part, before the Board of Veterans' Appeals (Board) from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating action, the RO granted service connection for bilateral hearing loss and tinnitus; initial noncompensable and 10 percent disability ratings were assigned, respectively, effective September 6, 2013.  The Veteran appealed the RO's assignment of initial noncompensable and 10 percent ratings to the above-cited disabilities to the Board. 

Regarding the issue of entitlement to TDIU, it was found by the Board in a December 2013 decision to have been part and parcel of a previously adjudicated claim for an increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2013, and more recently in July 2015, the Board remanded the TDIU claim for additional development.  In its July 2015 remand directives, the Board requested that the RO submit the evidence of record to a VA mental health specialist to determine whether it was at least as likely as not (50 percent or greater probability) that his service-connected PTSD with secondary depression and history of anxiety reaction prevented him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake for the following periods:  a.) May 28, 2009, to March 30, 2011; and b.) March 31, 2011, to the present.  In March 2016, a VA psychologist provided the requested opinion.  (See March 2016 VA psychologist's opinion uploaded to the Veteran's Virtual VA electronic file).  The TDIU issue has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321 (b) and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral hearing loss disability has been manifested by Level II hearing acuity in both ears.

2.  For the entire appeal period, the Veteran's tinnitus has been assigned a 10 percent rating, which is the maximum schedular rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of an initial compensable schedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2.  For the entire appeal period, the criterial for the assignment of an initial schedular rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Concerning VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial ratings following the RO's award of service connection for a bilateral hearing loss disability and tinnitus in the appealed August 2015 rating action.  Therefore, additional VCAA notice concerning a "downstream" issue, such as the effective dates and initial ratings assigned for these grants is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date and initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  The RO issued a SOC in the instant appeal that included citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning higher initial ratings for these grants.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's initial ratings claims, and the duty to assist requirements have been satisfied with regard to the claims.  All available service treatment records (STRs) were obtained and VA medical records are associated with the electronic record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent a VA audiological examination in July 2015 to ascertain the nature and etiology of his bilateral hearing loss.  The July 2015 VA examination report is adequate as the examiner reviewed the Veteran's history with respect to the onset of his hearing loss and tinnitus, considered the Veteran's reported history, and conducted an audiological examination providing findings necessary to decide the claims.  Additionally, the examiner obtained from the Veteran a description of the functional effects caused by his service-connected hearing loss and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  Since the July 2015 VA examination, the Board finds no lay or medical evidence suggesting a material increase in hearing loss and/or tinnitus symptomatology to warrant obtaining additional examination.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for the initial ratings claims adjudicated herein.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the initial rating claims.

II. Merits Analysis

The Veteran seeks initial compensable and greater than 10 percent disability ratings for his service-connected bilateral hearing loss and tinnitus, respectively.  After a brief discussion of the laws and regulations pertaining to initial and increased rating claims, the Board will analyze each disability separately below. 


Increased/Initial Rating Claim-Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

i) Bilateral Hearing Loss

The Veteran seeks an initial compensable rating for his service-connected bilateral  hearing loss disability.  

The RO has assigned a noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).
Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2015).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board finds that the preponderance of the evidence of record is against an initial compensable schedular rating for the service-connected bilateral hearing loss disability.  

In an August 2015 rating decision, service connection was granted and an initial noncompensable rating was assigned for bilateral hearing loss.  The Veteran contends that his bilateral hearing loss is more severe than reflected in the currently assigned noncompensable disability rating. 

Pertinent evidence includes a July 2015 VA audiological evaluation that revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
30
45
60
39
86
LEFT
25
40
50
65
45
86

These results show an average decibel loss of 39 and 45 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list was 86 percent in both ears.  According to 38 C.F.R. § 4.85, both ears had a designation of II based on Table VI.  The point where II and II intersect on Table VII indicates a disability rating of 0 percent.

The evidence does not reflect that an exceptional disability picture exists pursuant to 4.86.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand speech, which interferes with his ability to communicate effectively, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disability because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. More importantly, the record contains precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The above-referenced audiological evaluation does not show that the Veteran's bilateral hearing loss disability warrants an initial compensable schedular evaluation for any time during the appeal period.

However, and as addressed in the REMAND below, the functional effects of the Veteran's hearing loss are more appropriately addressed in the context of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) and entitlement to TDIU. 

In sum, for the reasons expressed, an initial compensable schedular disability evaluation is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal period.  Because the preponderance of the evidence of record weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim of entitlement to an initial compensable schedular rating for bilateral hearing loss is denied.

ii) Tinnitus

The Veteran seeks an initial disability rating in excess of 10 percent for tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial compensable schedular rating for bilateral hearing loss is denied.

An initial schedular rating in excess of 10 percent for tinnitus is denied.


REMAND

In a statement, received by VA in October 2015, the Veteran maintained that if he were to return to employment, that his service-connected hearing loss and tinnitus disabilities would affect his ability to work because they would decrease his ability to concentrate and communicate with other individuals.  (See Veteran's affidavit, received by VA in October 2015).  In light of the foregoing, the Board finds that further medical examination and opinion to determine all functional impairment and interference with employability caused by the service-connected bilateral hearing loss and tinnitus is warranted.

Regarding the Veteran's TDIU claim, the Board requested, in part, in its July 2015 remand directives that the claim be forwarded to the Director of Compensation and Pension Service for extraschedular consideration for the period prior to March 31, 2011.  (See July 2015 Board Remand at pages 24, 26).  This action was not accomplished. Thus, and as argued by the Veteran's attorney in a June 2016 written argument to the Board, a remand is necessary for the RO to complete this directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an additional VA examination and opinion to determine all functional impairment and interference with employability caused by his service-connected bilateral hearing loss disability and tinnitus. 
   
The examiner is requested to provide an opinion as to whether there is any medical reason to accept or reject the Veteran's contentions that his service-connected bilateral hearing loss disability and tinnitus have interfered with his ability to communicate with others and/or disrupts his focus and concentration. 
   
Thereafter, the examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected bilateral hearing loss disability and tinnitus on employment activities such as being a mechanical engineer without considering his age or any impairment caused by nonservice-connected disabilities.
   
2.  Submit the claim for a TDIU, prior to March 31, 2011, under 38 C.F.R. § 4.16(b) to the Director of Compensation Service. 

It is noted that the Veteran is service connected for PTSD with secondary depression and history of anxiety reaction evaluated as 50 percent disabling prior to March 31, 2011, and 70 percent disabling from March 31, 2011.  (He is also service connected for bilateral hearing loss (evaluated as noncompensably disabling) and tinnitus (evaluated as 10 percent disabling), both effective September 6, 2013.)  Please request that a rationale/discussion regarding the conclusion reached be included.

3.  Thereafter, readjudicate the issues of entitlement to extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b) and entitlement to TDIU, to include on an extraschedular basis for the period prior to March 31, 2011.  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


